Citation Nr: 1222384	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  09-14 106	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to an initial compensable disability rating for service-connected degenerative changes of the left acromioclavicular joint, status post repair of rotator cuff. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from January 1982 to March 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In February 2009, the RO was notified by the Veteran's representative at the time that he had moved to Florida and his claims file was subsequently transferred to the RO in St. Petersburg, Florida.  

(The issue of entitlement to an initial compensable disability rating for service-connected degenerative changes of the left acromioclavicular joint, status post repair of rotator cuff (hereafter "left shoulder disability") is addressed in the remand that follows the decision below.)  


FINDING OF FACT

The Veteran does not have a current diagnosis of right knee pathology.


CONCLUSION OF LAW

Service connection for a right knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury, contracted in the line of duty, incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

In order for service connection to be granted for a claimed disability, there must be evidence of the current existence of such claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223 (1992) (current disability is a prerequisite to an award of service connection).  

Service treatment records demonstrate that the Veteran sustained an injury to his right knee in March 1995 while playing racquetball.  He was initially treated with exercises and rest.  In May 1995, however, he went into sick call complaining of still having pain in the knee although it was getting better.  An MRI conducted in June 1995 demonstrated there was a large effusion, a complex tear of the posterior horn of the medial meniscus and findings consistent with an anterior cruciate ligament (ACL) tear.  The Veteran was sent to physical therapy for rehabilitation.  During the remainder of his service until his retirement in March 2008, the Veteran never sought additional treatment for his right knee.  The Board does note, however, that an October 2003 treatment note shows an incidental finding of a positive Lachman's test of the right knee with an assessment of right ACL deficient knee (he was being seen that day for complaints relating to left shoulder and left leg pain).

Periodic examinations after 1995 fail to indicate any assessment of an abnormality of the right knee, although since 2005, ACL deficiency of the right knee was noted as a defect.  On retirement physical in August 2007, the examiner noted that the Veteran had joint pain localized to the right knee with a history that "right ACL was torn and repaired, but there is no cartilage left.  After 4 miles 3/10 pain.  Uses a knee brace."  The Board notes that this statement by the examiner does not appear accurate as there was no documented repair of the ACL tear and there is no evidence in the service treatment records that there was "no cartilage left" (MRI merely showed a tear in the medial meniscus cartilage and there is no further treatment or diagnostic tests to demonstrate that the cartilage in the knee had deteriorated any further).  Furthermore, on the Report of Medical Examination, the examiner checked "Normal" for the "Lower extremities" indicating that his physical examination of the Veteran did not reveal any abnormality of the right knee.  

Consequently, the Board finds that the service treatment records fail to demonstrate that the Veteran had a chronic disability as a result of the injury to the right knee in March 1995 shown by MRI to be a medial meniscal tear and an ACL tear.  

Furthermore, the post-service evidence fails to demonstrate the Veteran has a currently diagnosed disability of the right knee.  The Veteran underwent VA examination in March 2008 shortly before his discharge from service.  At this examination, the Veteran reported having "weakness, stiffness, [and] giving way in the past and lack of endurance."  He denied, however, having any swelling, heat, locking, fatigability, dislocation, or pain.  Physical examination of the right knee demonstrated there were no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement.  Range of motion of the right knee was flexion to 140 degrees and extension to 0 zero (in other words, normal range of motion).  In addition, the examiner noted that the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The anterior and posterior cruciate ligaments stability test was within normal limits, as was the medial and lateral collateral ligaments stability test.  X-ray findings were within normal limits.  The examiner stated that, with regard to the Veteran's claimed condition of torn ACL right knee, there is no diagnosis because there is no pathology.

In response to the RO's request for post-service medical records, the Veteran responded in August 2008 that all medical records were provided when he retired and there were no records in civilian medical facilities.  The Veteran also completed the "VCAA Response Form" checking that he had no additional information or evidence to submit to substantiate his claim.  The Board concludes, therefore, that the Veteran has indicated that there are no post-service medical records relating to his claimed right knee condition.

Based upon the available evidence, the Board concludes that the preponderance of the evidence is against the claim.  The last finding of any objective evidence of any possible problem with the knee is the October 2003 service treatment record in which it was noted the Veteran had a positive Lachman's test and a right ACL deficient knee was assessed.  Subsequent service examinations failed to demonstrate objective findings of any abnormality of the right knee, including the August 2007 retirement examination.  Furthermore, despite the Veteran's subjective complaints at the March 2008 VA examination, the examiner could find no objective evidence of pathology to support a diagnosis.

Consequently, the objective medical evidence of record fails to demonstrate that there is any current pathology or diagnosis to support that the Veteran's claim that he now has a disability involving the right knee as a result of the 1995 injury in service.  The Board notes that the Veteran has not submitted any evidence to support a different finding.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, service connection for a right knee disability is denied because the medical evidence fails to establish the Veteran has a current disability for which service connection may be granted.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The evidence does not establish the existence of a current right knee disability.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

II.  Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In addition, the Court has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran submitted his claim for benefits in January 2008.  The RO wrote to him in February and June of 2008 with notice on how to substantiate his claim.  The Veteran was advised of the evidence required to substantiate his claim for service connection.  The letter informed the Veteran of the types of evidence that would be beneficial in supporting his claim.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence for him.  He was asked to submit any medical reports that he possessed.  As previously noted, the letter specifically asked the Veteran if wanted VA to obtain the medical records and, if so, advised him to complete and return VA Form 21-4142.  The letter also included notice to the Veteran as to how VA determined disability ratings and effective dates.

The Veteran responded to the letter in June 2008.  He did not submit any additional medical evidence and did not identify any further source of evidence to be contacted.  He provided specific comments that there are no civilian medical records, and he had no additional information or evidence to submit in support of his claim.  

The Veteran's claim was denied in September 2008.  He submitted his Notice of Disagreement in February 2009 and perfected his appeal in April 2009.  He did not provide any additional evidence or comment as to why his claim should be granted. 

The Veteran has not disputed the contents of the notice provided in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  The Veteran has not alleged any deficiency with regard to the notice provided.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service treatment records.  He has not identified any additional information or evidence to support his claim.  The Veteran declined to have a hearing in his case.  

In the present case, the Veteran was provided with a VA examination in March 2008.  The Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).
Finally, the Board notes that corresponding to VA's duty to assist the Veteran in obtaining information is a duty on the part of the Veteran to cooperate with VA in developing a claim.  See Woods v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street"); see also 38 C.F.R. § 3.159 (c)(2)(i) (2011).  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008) (citing to Woods, 1 Vet. App. at 193).  The Veteran must assist VA by authorizing VA to obtain relevant records that he alleges contain evidence of treatment for the claimed disabilities or to provide such records to VA.  The Veteran elected to not provide VA with any medical evidence or to authorize VA to obtain records on his behalf.  The Board finds, therefore, that VA has satisfied its duty to notify and assist the Veteran.  


ORDER

Entitlement to service connection for a right knee disability is denied.


REMAND

The Board finds that remand of the Veteran's claim for an initial compensable disability rating for his left shoulder disability is warranted for additional development.  

The Veteran's left shoulder was last examined in March 2008 at which the examiner stated that he could not find any current pathology for a diagnosis of any left shoulder condition.  In its April 2012 brief, the Veteran's representative stated that the Veteran asserts that his left shoulder is more painful and continues to worsen in both pain and loss of motion.

The duty to assist includes providing a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  As the Veteran has reported through his representative that the left shoulder disability has worsened since he was last examined, remand is warranted for a new examination to determine the current severity of this disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his left shoulder disability.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  

All necessary tests and studies should be conducted.  X-rays should be taken and it should be specifically noted whether the Veteran has arthritis.  The reported findings should include the range of motion (in degrees) of the left shoulder.  The point at which pain begins during testing of motion should be identified.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement, should be noted, including whether any of these factors is present on repetitive motion testing.  The examiner is asked to describe whether there are additional functional limitations during flare-ups.  All functional losses caused by the service-connected left shoulder disability due to pain, weakness, fatigability, flare-ups, etc., should be specifically equated to additional degrees of motion lost (beyond that shown clinically).  

All examination results, along with a statement of the reasons for any opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

2.  Thereafter, the Veteran's claim should be re-adjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


